Citation Nr: 1021108	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD) 
has been received.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 
1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, in which the RO denied service 
connection for PTSD.  
 
As will be discussed below, the claim for service connection 
for PTSD was previously denied by the RO in Portland, Oregon, 
in August 1998.  While, in the March 2007 rating decision on 
appeal, the RO adjudicated the merits of the claim for 
service connection for PTSD, regardless of the RO's actions, 
the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has 
been received, the Board has characterized the issues on 
appeal as reflected on the title page.

In November 2007, the Veteran testified during a hearing 
before a Decision Review Officer at the RO (DRO hearing).  A 
transcript of that hearing is of record.  

In his July 2007 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge in Washington, D.C.  An 
August 2009 letter advised the Veteran that his hearing was 
scheduled in November 2009.  The record reflects that the 
Veteran failed to report for that hearing.  However, in light 
of the fact that notice of the November 2009 hearing was 
returned by the U.S. Postal Service, the Board rescheduled 
the Veteran for a hearing before a Veterans Law Judge in 
Washington, D.C. in April 2010.  He was advised of the April 
2010 hearing by letter; however, the record reflects that he 
failed to report for this hearing.  Although the notification 
of the April 2010 hearing was not returned by the U.S. Postal 
Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not subsequently requested 
rescheduling of the hearing.  As such, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2009).

In June 2008, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC), Social Security 
Administration (SSA) records were associated with the claims 
file; however, review of these records reflects that they are 
duplicative of SSA records previously considered in the May 
2008 SSOC.  Therefore, a waiver of RO consideration is not 
necessary.  See 38 C.F.R. § 20.1304(c) (2009).

As discussed above, the RO has adjudicated the present issue 
as a claim for service connection for PTSD; however, as will 
be discussed in more detail below, the medical evidence of 
record indicates that the Veteran has been diagnosed with 
various mental health disorders, including PTSD and 
depression. Although not initially claimed by the Veteran, 
the Board is expanding his claim to encompass all psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In an August 1998 rating decision, the RO denied service 
connection for a PTSD; although notified of the denial and 
his appellate rights in an August 1998 letter, the Veteran 
did not initiate an appeal.  

3.  Evidence associated with the claims file since the August 
1998 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1998 denial of the claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As new and material evidence has been received, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the request to reopen the 
claim for service connection for PTSD, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 




Factual Background and Analysis

In June 1998, the Veteran filed a claim for service 
connection for PTSD.  In the August 1998 rating decision, the 
RO denied service connection for PTSD, on the basis that 
post-service records of Vet Center treatment did not provide 
a confirmed diagnosis of PTSD and the evidence available was 
inadequate to establish an in-service stressor. 

Evidence of record at the time of the August 1998 rating 
decision included the Veteran's service treatment records, 
which are negative for psychiatric complaints or diagnoses.  
Also of record at the time of the August 1998 rating decision 
are records of Vet Center treatment, dated from August 1997 
to April 1998.  These records reflect that the Veteran 
described in-service stressors of combat exposure, 
specifically, being shot at in Panama, and fear of scud 
attacks in Operation Desert Storm.  These records reflect 
assessments of anxiety and possible PTSD.  

The August 1998 notification letter advised the Veteran of 
the denial of the claim for service connection and also 
contained a VA Form 4107, which explained his appellate 
rights.  For a rating decision to become final, there must be 
written notification to the claimant and his representative, 
if any, specifically identifying the benefit being denied.  
38 U.S.C.A. § 5104(a); Best v. Brown, 10 Vet. App. 322, 325 
(1997).  A statement of the claimant's appellate rights must 
also be provided in order for finality to attach.  See AG v. 
Peake, 536 F.3d 1306, 1310 (2008).  

The Board has considered that, in May 1999, the Veteran 
requested that his claim for service connection for PTSD be 
reopened, and submitted a PTSD questionnaire.  The following 
day, the RO sent the Veteran a letter indicating that his 
claim for service connection was previously denied in August 
1998 and, before a reopened claim for service connection for 
PTSD could be considered, he needed to submit medical 
evidence of a diagnosis of PTSD and more specific information 
regarding in-service stressors.  The letter advised the 
Veteran that he should submit this evidence as soon as 
possible, and that failure to submit such evidence within 30 
days might result in disallowance of the claim.  The Veteran 
did not respond to this correspondence, rather, the next 
communication from the Veteran is his October 2005 request to 
reopen the claim for service connection for PTSD.  
Accordingly, in July 1999, the RO advised the Veteran that, 
as the evidence requested in May 1999, specifically, medical 
proof of a diagnosis of PTSD and specific information 
regarding his PTSD questionnaire, had not been received, his 
claim was denied.  The RO went on to state that, if this 
evidence was received by March 12, 2000 (one year after the 
date of issuance of the May 1999 letter), his claim would 
continue to be processed; however, information received after 
May 12, 2000 would be considered a new claim.  As stated 
above, the Veteran did not subsequently submit any 
information to the RO until October 2005.  

The Board recognizes that the July 1999 letter did not 
include a statement of the Veteran's appellate rights, thus 
indicating that the RO regarded this notification as 
informational in nature rather than as a denial of a benefit 
that could be appealed.  The Board finds that the May 1999 
letter from the RO to the Veteran constituted a request for 
information in connection with an application to reopen.  
Under the provisions of 38 C.F.R. § 3.158(a), as in effect at 
all times material to this appeal, where evidence requested 
in connection with a claim to reopen is not furnished within 
one year after the date of the request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action may not be taken unless a new claim is 
received.  Id; see also 38 C.F.R. § 3.109(a).  The Veteran's 
failure to respond to the RO's May 1999 request for 
information within a year thereafter rendered the underlying 
application to reopen received in May 1999 abandoned.  The 
next written communication received from the Veteran was the 
October 2005 request to reopen the claim for service 
connection for PTSD, from which the current appeal stems.  

The Veteran did not initiate an appeal in regard to the 
August 1998 rating decision; hence, that decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim in 
October 2005.  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by or on behalf of a 
claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).   Here, the last final 
denial of the claim is the August 1998 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the August 
1998 rating decision includes records of VA treatment dated 
from January 1997 to October 2006.  These records reflect 
diagnoses of and treatment for PTSD and depression.  A 
December 2000 record of treatment notes that the Veteran 
reported that he received hostile or friendly fire in a 
combat zone and the therapist noted that he had a diagnosis 
of PTSD from combat.  This evidence received since August 
1998 is neither cumulative nor redundant of the evidence 
previously of record.  At the time of the August 1998 rating 
decision, the evidence did not show that the Veteran had a 
diagnosis of PTSD; rather, the record included only findings 
of possible PTSD.  The evidence received since August 1998 is 
new in that it was not previously considered in the August 
1998 rating decision.  It is material in that it specifically 
relates to an unestablished fact necessary to substantiate 
the claim for service connection (i.e., current disability) 
and also raises a reasonable possibility of substantiating 
the claim.  Thus, the claim must be reopened.

Therefore, as new and material evidence has been received, 
the claim for service connection for PTSD is reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited 
extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further 
action on the claim remaining on appeal is warranted.  

As previously noted, the Court has recently held that when a 
Veteran submits a claim for service connection for PTSD, he 
is claiming service connection for psychiatric symptomatology 
regardless of how the disability is diagnosed.  Hence, with 
regard to the reopened claim, VA must consider service 
connection for a disability manifested by those symptoms, 
regardless of how it is diagnosed. Clemons, supra.  

The Veteran contends that he has PTSD as a result of service.  
He has described stressful experiences, including being shot 
at in Panama.  In a December 2005 statement, he indicated 
that he was deployed to Panama for Operation Just Cause on 
December 19, 1989, and his team was involved in a firefight 
while deboarding the plane.  During the November 2007 
hearing, the Veteran testified that he was in Panama for 
approximately four weeks, and was fired upon by Panamanian 
forces at least three times.  The Veteran's service personnel 
records confirm that he had duty in an imminent danger pay 
area, Panama, from December 20, 1989 to January 25, 1990.  
His Form DD 214 reflects that he was awarded the Armed Forces 
Expeditionary Medal for service in Panama.  During the 
November 2007 hearing, the Veteran testified that he also saw 
combat in the Gulf War, and was at Khobar Towers when a 
terrorist attack occurred there.  He added that a soldier in 
his unit was killed around January 1991 in Saudi Arabia.  The 
Veteran's service personnel records confirm that he served in 
Saudi Arabia from August 1990 to March 1991.  
[Parenthetically, the Board notes, as indicated in the 
November 2007 SSOC, that the Khobar Towers were attacked in 
June 1996, several years after the Veteran's separation from 
service.]

In a February 2008 memorandum, the Military Services 
Coordinator at the RO made a formal finding that there was a 
lack of information required to corroborate the stressor(s) 
associated with the claim for service connection for PTSD.  
Nevertheless, the Board finds that the claimed stressors of 
his unit receiving enemy fire in Panama and a soldier in his 
unit being killed in Saudi Arabia in January 1991 are 
potentially verifiable.  On remand, the AMC/RO should attempt 
to verify the Veteran's claimed stressors.  

In addition, in a December 2005 VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)), the Veteran reported 
that he received treatment for depression and PTSD at the VA 
Outpatient Clinic in Eugene, Oregon from 1993 to 2000, and at 
the Portland, Oregon VA hospital from 1999 to 2000.  During 
the November 2007 hearing, the Veteran testified that he 
received treatment for symptoms of PTSD at the VA clinic in 
Eugene around 1992 to 1993.  Despite the foregoing, the only 
records of VA treatment from the Eugene Community Based 
Outpatient Clinic (CBOC) currently associated with the claims 
file, are dated from January 1997 to December 2000, and no 
records of treatment from the Portland VA Medical Center 
(VAMC) are currently of record.  It does not appear that the 
RO has requested records of treatment from the Portland VAMC, 
or records of treatment from the Eugene CBOC, dated prior to 
January 1997.  

In addition, in his July 2007 substantive appeal, the Veteran 
stated that he was hospitalized at the Montrose VAMC from 
June 2005 through November 2005 and that, for approximately 
the last 90 days, he was enrolled in a residential PTSD 
program there.  It is not clear whether the Veteran is 
referring to the last 90 days of his 2005 hospitalization or 
to the 90 days prior to filing his substantive appeal.  
During the November 2007 hearing, the Veteran testified that, 
since returning to New York in December 2000, he had been 
treated at the Poughkeepsie and Castle Point VA clinics and 
the Montrose VAMC.  While records of VA treatment from the 
Hudson Valley Healthcare System (to include the Montrose and 
Castle Point VAMCs and the Poughkeepsie CBOC) have been 
associated with the claims file, the most recent records of 
treatment are dated in October 2006.  The foregoing suggests 
that more recent records of VA treatment from the Hudson 
Valley Healthcare System may be available.  As any 
outstanding records of VA treatment are potentially pertinent 
to the appeal and within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  The record includes a November 2004 
discharge summary from the Central New York Psychiatric 
Center, which reflects that the Veteran began receiving 
mental health treatment in July 2003.  However, complete 
records of treatment from this facility have not been 
associated with the claims file.  In addition, a January 2006 
psychiatric evaluation performed by Dr. A. G. reflects that 
the Veteran was treated at Sacred Heart hospital in Oregon in 
1993 following an attempted suicide.  Records of treatment 
from this hospital have not been associated with the claims 
file.  On remand, the AMC/RO should attempt to obtain 
outstanding records of treatment from these facilities.  

Finally, the Board notes that, in August 2007, the Veteran 
was awarded Social Security disability benefits for 
impairments including major depression and a history of PTSD.  
The Administrative Law Judge recommended that a re-evaluation 
be performed in 24 months.  While SSA records have been 
associated with the claims file, there is no record of the 
recommended re-evaluation.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when VA is put on notice of the existence of SSA 
records, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  As the claim is being 
remanded, the AMC/RO should request any outstanding SSA 
records which are not currently associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for a psychiatric 
disorder, to include PTSD.  Of particular 
interest are records of treatment from 
the VA Eugene CBOC (dated prior to 
January 1997), the Portland VAMC (dated 
from 1999 to 2000), the VA Hudson Valley 
Healthcare System (since October 2006), 
the Central New York Psychiatric Center, 
and Sacred Heart hospital.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should obtain from the SSA 
a copy of any outstanding records not 
currently associated with the claims 
file, to specifically include any re-
evaluation performed after August 2007.  

3. The AMC/RO should compile all 
information regarding the Veteran's 
claimed stressors, including any 
statements provided by the Veteran, and 
submit this information to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  The AMC/RO should 
request that the JSRRC attempt to verify 
the claimed stressors.  If unable to 
provide such information, the JSRRC 
should be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly. 

4. Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  

5.  If, and only if, a claimed stressor 
is verified, the Veteran should be 
scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.  The examining 
psychiatrist or psychologist should be 
informed as to which, if any, of the 
claimed stressors or identified events 
have been verified.  

Following examination of the Veteran and 
a review of the record, the psychologist 
or psychiatrist should identify any 
current psychiatric disability, to 
include PTSD.  In regard to any such 
diagnosed disability, the psychologist or 
psychiatrist should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disability is related to 
service, to include any verified stressor 
event.  The examiner should be informed 
as to which of the claimed stressor 
events have been verified.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


